Title: Thomas Jefferson to Donald Fraser, 21 March 1812
From: Jefferson, Thomas
To: Fraser, Donald


          
                  Sir 
                   
                     Monticello 
                     Mar. 21. 12.
          
                  I have duly recieved your letter & now return you the papers it inclosed. I would very willingly serve you in solliciting the office you desire in New York had I a right to take that liberty with any one there. as it is, the only service I can render you is in counselling you as to the most hopeful course of application. it is exactly one of
			 those  suggested by yourself. the
			 influence of the Secretary of state, if you can engage it thro’ any of your friends, is certainly the most likely to be of avail to you. I have some
			 expectations of seeing him here soon, and will not fail to do you justice in presenting the subject to him. Accept my best wishes for your success & happiness.
          
            Th:
            Jefferson
        